Citation Nr: 1434855	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  14-01 364	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) present in a March 1959 Board of Veterans' Appeals (Board) decision that denied service connection for retinitis pigmentosa.


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The moving party is a Veteran who served on active duty from August 1949 to November 1952. This matter is before the Board on a motion challenging the Board's March 1959 decision that denied the Veteran's original claim for service connection for retinitis pigmentosa. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

1. A March 1959 Board decision denied entitlement to service connection for retinitis pigmentosa.

2.  In September r1992, the Board granted a Motion for Reconsideration of that original decision, and July 1978 and March 1988 Board decisions denying a reopening of that issue.  

3.  In an April 1996 Board decision, the claim was denied on reconsideration; negating the finality of the prior Board decisions.

4. The moving party alleges CUE in the March 1959 Board decision, which was replaced by the April 1996 Board decision.


CONCLUSION OF LAW

Absent a valid challenge to a prior final Board decision, the Board lacks jurisdiction over the moving party's CUE claim. 38 U.S.C.A. 38 U.S.C.A. §§ 7103, 7111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.1100, 20.1400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R.  §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  All final Board decisions are subject to revision on the basis of CUE except for those which have been appealed to and decided by the U.S. Court of Appeals for Veterans Claims (Court), and decisions on issues which have subsequently been decided by the Court. 38 C.F.R. § 20.1400(b) (emphasis added).

A grant of a Motion for Reconsideration of an underlying decision, however, removes the finality of that decision. See Dudnick v. Brown, 9 Vet. App. 397, 397-98 (1996); Rosler v. Derwinski, 1 Vet. App. 241, 249 (1991).  A decision of the Board is deemed final and binding unless the Chairman of the Board orders reconsideration of the decision, either upon the Chairman's initiative or upon motion of the claimant. 38 U.S.C.A. § 7103(a).  A motion for reconsideration is referred to a panel by the Board.  The decision rendered by the reconsideration panel is then deemed final, not the original decision. 38 C.F.R. § 20.1100.

The moving party in this case has alleged CUE in a March 1959 Board decision.  That decision, however, was the subject of a motion for reconsideration, which was granted in September r1992.  A subsequent April 1996 Board decision also denying service connection, vitiated the finality of the 1959 decision, along with Board decisions of July 1978 and March 1988 on the same issue. The moving party is therefore effectively barred from the instant CUE motion as alleged. 

Consequently, the March 1959 Board decision does not present a final decision for the Board to review on the basis of clear and unmistakable error. The Board does not have jurisdiction to adjudicate the merits of the CUE motion and it is dismissed.


Additionally, the Board notes that the April 1996 Board decision denying service connection for retinitis pigmentosa on reconsideration has already been appealed to the Court, where it was affirmed in September 1998.  


ORDER

The motion is dismissed.



                       ____________________________________________
	K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



